NOT FOR PUBLICATION                           FILED
                                                                         MAR 31 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LISA DARLENE REA,                               No.    19-35515

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01009-MO

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                            Submitted March 31, 2022**


Before: D.W. NELSON, BRESS, and BUMATAY, Circuit Judges.

      Lisa Rea (“Rea”) appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Ford v. Saul, 950 F.3d 1141, 1153-

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
54 (9th Cir. 2020) (quotation omitted). We vacate and remand for further

proceedings.

      On April 24, 2017, an administrative law judge (“ALJ”) denied Rea’s claim

for disability benefits. While Rea’s appeal from that decision was pending in this

Court, a different ALJ granted Rea’s second application for benefits. This second

application alleged a disability onset date of April 25, 2017, the day after Rea’s

first application was denied.

      It appears that the two proceedings had different outcomes largely due to

conflicting vocational expert testimony. Specifically, the vocational expert in the

first decision testified that Rea’s past relevant work consisted of a retail store

manager. The vocational expert in the second decision testified that Rea’s past

relevant work consisted of a composite job with two components—a retail store

manager and a stocking clerk. Although the second ALJ decision was based on

some new medical evidence that was not introduced at the hearing before the first

ALJ, the decisions were largely based on the same long-standing medical

conditions and subjective symptom testimony from Rea. Relying on this evidence

and the testimony of their respective vocational experts, the two ALJs reached

different conclusions about whether Rea was disabled.

      Remand is appropriate under 42 U.S.C. § 405(g) when the onset date of a

successful application closely follows a denial of benefits, and when the initial


                                           2
denial and subsequent award are not easily reconcilable on the record before the

Court. See Luna v. Astrue, 623 F.3d 1032, 1035 (9th Cir. 2010). Rea’s first

application was denied only one day before the onset date of her second

application, and we cannot easily reconcile the discrepancies between the two

decisions and the seemingly inconsistent testimony from the vocational experts on

the record before us. Therefore, “further consideration of the factual issues is

appropriate” to determine whether Rea’s first application should have been

granted. Id.

      We remand to the district court with instructions to remand to the

Commissioner for further proceedings. We do not reach any of the other issues

raised in this appeal.

      VACATED AND REMANDED.




                                          3